Citation Nr: 0712203	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE


Entitlement to service connection for disability manifested 
by monoclonal gammopathy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran asserts that his monoclonal gammopathy is due to 
radiation exposure at the Naval Ordnance Test Site in 
Inyokern, California during World War II.  

The evidence shows that from December 1944 to October 1945, 
the veteran was stationed at the Naval Ordnance Test Site in 
Inyokern, California.  From July to October 1945, the veteran 
was assigned to duties as a messman.  

The evidence also shows that portions of the U. S. project to 
develop the atomic bomb were performed at that site.  

In September 2001, W. V. W., M.D., with the Oncology Clinic 
at the University of Massachusetts Memorial Medical Center, 
reported that the veteran had monoclonal gammopathy of 
undetermined significance.  Dr. W. stated that there was 
little to support a diagnosis of myeloma.  

In February and March 2004, D. S. S., M.D., noted that the 
veteran had been followed, without specific intervention, by 
a Dr. B. for monoclonal gammopathy.  Dr. B.'s records have 
not been associated with the claims folder.  

In March 2004, a bone marrow biopsy, performed at the request 
of Dr. S., revealed plasma cell dyscrasia.  

Dr. S. gave the veteran a diagnosis of smoldering myeloma due 
to exposure to radiation during World War II.  

In April and July 2004, during neurologic consultations with 
M. M., M.D., it was noted that the veteran was being followed 
for myeloma by the Hematology Service.  

In September 2004, Dr. S. reported that the veteran was still 
under his care.  However, records of treatment after March 
2004 have not been associated with the claims folder.  

In March 2003, the RO informed the veteran of the information 
and evidence necessary to support his claim for service 
connection for disability claimed as a residual of radiation 
exposure.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§§ 3.309(d), 3.311 (2006).  

However, the RO did not inform the veteran that he could also 
establish direct causation under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran notice 
of VA's duties to assist him in the 
development of his claim of service 
connection for disability manifested by 
monoclonal gammaopathy.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

In so doing, the veteran should be 
informed of the criteria for service 
connection on a direct and presumptive 
basis, as well as the criteria for 
service connection on the basis of 
radiation exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.311 (2006).  

2.  The RO should request that the 
veteran provide the full name and address 
of Dr. B. who treated/evaluated the 
veteran and was referred to in Dr. S.'s 
letter of February 2004.  Then, the RO 
should  request copies of the veteran's 
clinical records directly from Dr. B.  
Also request that the veteran provide any 
such records he may have in his 
possession.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
monoclonal gammopathy.  All indicated 
tests and studies must be performed.  

The claims folder must be made available 
to each examiner for review, and each 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner should render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) whether the veteran 
has disability manifested by monoclonal 
gammopathy that is due radiation exposure 
while stationed at the Naval Ordnance 
Test Site in Inyokern, California or 
other event or incident of his period of 
service in World War II.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the issue of service-connection for 
disability manifested by monoclonal 
gammopathy.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

